internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-133412-03 date date x y properties d1 d2 d3 dollar_figurex dollar_figurey dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x's rental income from the properties is not passive_investment_income within the meaning of sec_1362 and sec_1375 of the internal_revenue_code the information submitted states that x was incorporated in d1 and elected to be treated as an s_corporation effective d2 x has accumulated_earnings_and_profits x is engaged in the business of owning and operating commercial rental real_estate management a corporation related to x manages the properties through management and independent contractors the services provided by x plr-133412-03 include not all services are provided to all properties maintaining heating cooling lighting and electrical systems providing janitorial services maintaining exterior areas including policing of grounds window washing painting roofing landscaping parking areas and driveways areas providing security personnel and maintaining automatic elevator services in addition to the services x provides to tenants x through management performs the usual leasing and administrative activities involved in managing real_estate these activities include purchasing and developing new properties negotiating and drafting individual leases showing properties to prospective tenants and hiring and supervising personnel assigned to perform the property management functions in the fiscal_year ending d3 x accrued approximately dollar_figurex in rents and incurred dollar_figurey in relevant expenses sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property plr-133412-03 rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from the properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 and sec_1375 except as specifically set forth above we express no opinion as to the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion on whether x is otherwise eligible to be an s_corporation nor on whether any of x’s shareholders are eligible s_corporation shareholders under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
